



Exhibit 10.27
FORTERRA, INC.
GRANT NOTICE FOR 2018 STOCK INCENTIVE PLAN PERFORMANCE-BASED RESTRICTED STOCK
UNIT AWARD


FOR GOOD AND VALUABLE CONSIDERATION, Forterra, Inc. (the “Company”), hereby
grants to Participant named below the number of performance-based restricted
stock units specified below (the “PRSUs” or the “Award”). Each performance-based
restricted stock unit represents the right to receive one share of the Company’s
common stock, par value $0.001 (the “Common Stock”), upon the terms and subject
to the conditions set forth in this Grant Notice, the Forterra, Inc. 2018 Stock
Incentive Plan (the “Plan”) and the Standard Terms and Conditions (the “Standard
Terms and Conditions”) promulgated under such Plan, each as amended from time to
time. This Award is granted pursuant to the Plan and is subject to and qualified
in its entirety by the Standard Terms and Conditions.


Name of Participant:
 
Grant Date:
 
Number of Performance- Based Restricted Stock Units:
 
Performance Targets; Vesting Schedule:
•
The PRSUs granted hereunder shall become earned and eligible to vest based on
the achievement of the performance targets set forth in Exhibit A attached
hereto (each target, “Performance Target”).


•
The number of PRSUs earned upon the achievement of each Performance Target (in
each case, the “Earned PRSUs”) shall vest as follows subject to Participant’s
continued service with the Company or its Subsidiaries through the applicable
vesting date: [ ].



By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.


FORTERRA, INC.                    AWARD HOLDER




By:_____________________            ________________________________


Name:                        Name:
Title:            
                            
                            







--------------------------------------------------------------------------------








FORTERRA, INC.
STANDARD TERMS AND CONDITIONS FOR PERFORMANCE-BASED RESTRICTED STOCK UNITS


These Standard Terms and Conditions apply to the Award of performance-based
restricted stock units granted pursuant to the Forterra, Inc. 2018 Stock
Incentive Plan (the “Plan”), which are evidenced by a Grant Notice or an action
of the Committee that specifically refers to these Standard Terms and
Conditions. In addition to these Terms and Conditions, the performance- based
restricted stock units shall be subject to the terms of the Plan, which are
incorporated into these Standard Terms and Conditions by this reference.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan.


1.
TERMS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS



Forterra, Inc. (the “Company”), has granted to the Participant named in the
Grant Notice provided to said Participant herewith (the “Grant Notice”) an award
of a number of performance-based restricted stock units (the “Award” or the
“PRSUs”) with each PRSU representing the right to receive one share of the
Company’s common stock, par value $0.001 (the “Common Stock”) specified in the
Grant Notice. The Award is subject to the conditions set forth in the Grant
Notice, these Standard Terms and Conditions, and the Plan, each as amended from
time to time. For purposes of these Standard Terms and Conditions and the Grant
Notice, any reference to the Company shall include a reference to any
Subsidiary.


2.
PERFORMANCE TARGETS; VESTING OF PRSUS



The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise earned and vested pursuant
to the terms of the Grant Notice and these Standard Terms and Conditions. Except
as set forth below, the PRSUs shall not be eligible to vest unless and until the
Performance Targets (as defined in the Grant Notice and as set forth in Exhibit
A) with respect to such PRSUs have been achieved. After achievement of such
Performance Targets, subject to termination or acceleration as provided in these
Standard Terms and Conditions and the Plan, the Award shall become vested as
described in the Grant Notice. PRSUs that have vested and are no longer subject
to forfeiture are referred to herein as “Vested PRSUs.” PRSUs awarded hereunder
that are not vested and remain subject to forfeiture are referred to herein as
“Unvested PRSUs.”


Notwithstanding anything contained in these Standard Terms and Conditions to the
contrary, the PRSUs shall be subject to the following termination and
acceleration provisions:


•
Upon Participant’s Termination of Employment by the Company and its Subsidiaries
without Cause or due to Participant’s death or Disability, all Unvested PRSUs
for which the applicable Performance Targets have been achieved prior to the
date of Termination of Employment shall become vested on the date of such
Termination of Employment. All Unvested PRSUs for which the applicable
Performance Targets have not been achieved prior to the date of Termination of
Employment shall be forfeited and canceled as of the date of such Termination of
Employment without the payment of any consideration therefor.



•
Upon Participant’s Termination of Employment due to Participant’s Retirement
(which does not






--------------------------------------------------------------------------------





include any Termination of Employment for Cause), a pro-rated portion of the
Unvested PRSUs for which the applicable Performance Targets have been achieved
prior to the date of Termination of Employment shall become vested on the date
of such Termination of Employment. Such pro-rated portion shall be determined by
multiplying
(i) the Unvested PRSUs earned and eligible to vest based on achievement of the
applicable Performance Target prior to the date of Termination of Employment by
(ii) a fraction, the numerator of which shall equal the number of full months
that Participant provided services to the Company or its Subsidiaries following
the achievement of the applicable Performance Target and the denominator of
which shall equal thirty-six (36). All other Unvested PRSUs that are not subject
to such pro-rated accelerated vesting shall be forfeited and canceled as of the
date of such Termination of Employment without the payment of any consideration
therefor.


•
Immediately prior to the occurrence of a Change in Control, each of the
Performance Targets shall be deemed achieved and all Unvested PRSUs shall become
vested as of immediately prior to the consummation of such Change in Control.
For purposes hereof, a Change in Control (as defined in the Plan) will not be
deemed to occur until such date as the Company is no longer a controlled company
of Lone Star Fund IX (U.S.), L.P.



Upon a Participant’s Termination of Employment for any other reason, any then
Unvested PRSUs held by the Participant shall be forfeited and canceled as of the
date of such Termination of Employment without the payment of any consideration
therefor.


3.
RIGHTS AS STOCKHOLDER



Participant shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any PRSUs unless and until shares of
Common Stock settled for such PRSUs shall have been issued by the Company to
Participant (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). For the avoidance of
doubt, the Participant shall not be entitled to receive any dividends or
dividend equivalents with respect to the PRSUs or have any voting rights with
respect to the PRSUs unless and until shares of Common Stock settled for such
PRSUs shall have been issued by the Company to Participant.


4.
RESTRICTIONS ON RESALES OF SHARES



The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued pursuant to Vested PRSUs, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions designed to delay
and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.


5.
INCOME TAXES



To the extent required by applicable federal, state, local or foreign law, the
Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise by reason of the
grant or vesting of the PRSUs. The Company shall not be required to issue shares
or to recognize the disposition of such shares until such obligations are
satisfied.


6.
NON-TRANSFERABILITY OF AWARD






--------------------------------------------------------------------------------







The Participant understands, acknowledges and agrees that, except as otherwise
provided in the Plan or as permitted by the Committee, the Award may not be
sold, assigned, transferred, pledged or otherwise directly or indirectly
encumbered or disposed of other than by will or the laws of descent and
distribution.


7.
OTHER AGREEMENTS SUPERSEDED



The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Award. Any prior agreements, commitments or negotiations concerning the Award
are superseded.


8.
LIMITATION OF INTEREST IN SHARES SUBJECT TO PRSUS



Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in connection with the Award.
Nothing in the Plan, in the Grant Notice, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall confer upon the
Participant any right to continue in the Company’s employ or service nor limit
in any way the Company’s right to terminate the Participant’s employment at any
time for any reason.


9.
GENERAL



(a)
In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.



(b)
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.



(c)
These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

(d)
These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.



(e)
In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control. In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control.



(f)
All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Committee in its total and absolute
discretion.








--------------------------------------------------------------------------------





10.
ELECTRONIC DELIVERY



By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the PRSUs via Company web site
or other electronic delivery.







--------------------------------------------------------------------------------






Exhibit A
Performance Targets





